Citation Nr: 1039949	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
histoplasmosis of lung.

2.  Entitlement to service connection for residuals of injury to 
the left hand (claimed as due to injury while on active duty for 
training [ACDUTRA] in March 1984).

3.  Entitlement to service connection for bilateral ankle 
condition (claimed as due to injury during active service and 
additional injury while on ACDUTRA).

4.  Entitlement to service connection for right elbow condition.

5.  Entitlement to service connection for bilateral arm condition 
(claimed as a combat injury during active service and/or as 
peripheral neuropathy due to exposure to herbicides and/or PCB 
poisoning).

6.  Entitlement to service connection for right knee condition.

7.  Entitlement to service connection for high blood pressure 
(claimed as due to herbicide exposure and/or as secondary to 
service-connected histoplasmosis).

8.  Entitlement to service connection for a skin disorder of the 
feet (claimed as persistent small blisters on feet since active 
service, due to herbicide exposure, and/or as secondary to 
service-connected histoplasmosis).

9.  Entitlement to service connection for residuals of injury to 
the neck and right shoulder (claimed as occurring during a period 
of ACDUTRA in approximately May 1986).

10.  Entitlement to service connection for headaches (claimed as 
due to an undiagnosed illness, exposure to pesticides 
manufactured for use in the Persian Gulf War and/or as secondary 
residuals of service-connected malaria and histoplasmosis).

11.  Entitlement to service connection for multiple joint pains 
(claimed as due to an undiagnosed illness, exposure to pesticides 
manufactured for use in the Persian Gulf War and/or as secondary 
residuals of service-connected malaria and histoplasmosis).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service with the U.S. Marines from April 
1968 to February 1970, to include a tour of duty in the Republic 
of Vietnam during the Vietnam War.  He served with the Arkansas 
Army National Guard (ARNG) from December 1974 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In that decision, the RO granted service connection 
for histoplasmosis of lung and assigned an initial zero percent 
rating effective April 30, 2004.  The Veteran has appealed the 
initial rating assigned.

The RO also denied claims of service connection for residuals of 
right hand injury; a claim described as involving a bilateral 
ankle condition, a right elbow condition, a bilateral arm 
condition, a right knee condition, a bilateral hand condition, 
joint pains, high blood pressure, a hernia and small blisters on 
feet directly and as result of exposure to herbicides; residuals 
of injury to the neck and right shoulder; and headaches.

In October 2007, the Veteran appeared and testified before the 
undersigned.  The hearing transcript is associated with the 
record.  As a result of testimony from that hearing and review of 
the record, the Board, to the best of its ability, has rephrased 
on the title page the issues certified for appeal to better 
reflect the Veteran's theories of service connection and to 
better address the Veteran's claims.  The Board makes the factual 
determination, based on a direct hearing with the Veteran and the 
procedural history of this case, that these are the sole issues 
before the Board at this time. 

In a decision dated January 2008, the Board dismissed issues of 
entitlement to service connection for hernia and a right hand 
disorder as the Veteran had withdrawn those claims from appeal.  
The remaining issues listed on the title page were REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further evidentiary development.

The issue of entitlement to service connection for eye 
disease as secondary to service-connected histoplasmosis 
of the lung has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this claim which is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's histoplasmosis is not manifested by chronic, 
active pulmonary mycosis.

2.  There is no credible evidence that the Veteran injured his 
left hand during active duty, ACDUTRA and/or inactive duty 
training (INACDUTRA) service nor is it credibly shown that a 
current left hand disability results from any such service.

3.  There is no credible evidence that the Veteran injured his 
right ankle during active duty, ACDUTRA and/or INACDUTRA service 
nor is it credibly shown that a current right ankle disability 
results from any such service.

4.  There is no credible evidence that the Veteran injured his 
right elbow during active duty, ACDUTRA and/or INACDUTRA service 
nor is it credibly shown that a current right elbow disability 
results from any such service.

5.  There is no credible evidence that the Veteran injured both 
arms during active duty, ACDUTRA and/or INACDUTRA service nor is 
it credibly shown that a current bilateral arm disability results 
from any such service.

6.  There is no credible evidence that the Veteran injured his 
right knee during active duty, ACDUTRA and/or INACDUTRA service 
nor is it credibly shown that a current a right knee disability 
results from any such service.

7.  The Veteran's hypertension, which first manifested many years 
after active service, is not shown to have been aggravated beyond 
the normal progression of the disorder by any event during 
ACDUTRA or INACDUTRA service.

8.  The Veteran's fungal infection of the feet was incurred 
during active service.

9.  There is no credible evidence that the Veteran injured his 
neck and right shoulder during active duty, ACDUTRA and/or 
INACDUTRA service nor is it credibly shown that current neck and 
right shoulder disabilities result from any such service.

9.  The Veteran's headache disorder first manifested during 
active service.

10.  There is no credible evidence that the Veteran's alleged 
multiple joints pains are shown to be related to active duty, 
ACDUTRA and/or INACDUTRA service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for histoplasmosis 
of lung have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6834 (2010).

2.  The criteria for entitlement to service connection for 
residuals of injury to the left hand (claimed as due to injury 
while on ACDUTRA in March 1984) have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1116, 1131, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for 
bilateral ankle condition (claimed as due to injury during active 
service and additional injury while on ACDUTRA) have not been 
met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1116, 1131, 1137, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

4.  The criteria for entitlement to service connection for right 
elbow condition have not been met.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1116, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to service connection for 
bilateral arm condition (claimed as a combat injury during active 
service and/or as peripheral neuropathy due to exposure to 
herbicides and/or PCB poisoning) have not been met.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1116, 1131, 1137, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for entitlement to service connection for right 
knee condition have not been met.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1116, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

7.  The criteria for entitlement to service connection for high 
blood pressure (claimed as due to herbicide exposure and/or as 
secondary to service connected histoplasmosis) have not been met.  
38 U.S.C.A. §§ 101(24), 1110, 1112, 1116, 1131, 1137, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

8.  The criteria for entitlement to service connection for fungal 
infection of the feet have been met.  38 U.S.C.A. §§ 101(24), 
1110, 1112, 1116, 1131, 1137, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

9.  The criteria for entitlement to service connection for 
residuals of injury to the neck and right shoulder (claimed as 
occurring during a period of ACDUTRA in approximately May 1986) 
have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1116, 
1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

10.  The criteria for entitlement to service connection for 
headaches have been met.  38 U.S.C.A. § 1110 (West 2002).

11.  The criteria for entitlement to service connection for 
multiple joint pains (claimed as due to an undiagnosed illness, 
exposure to pesticides manufactured for use in the Persian Gulf 
War and/or as secondary residuals of service-connected malaria 
and histoplasmosis) have not been met.  38 U.S.C.A. §§ 101(24), 
1110, 1112, 1116, 1117, 1131, 1137, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a compensable disability rating 
for service-connected histoplasmosis of the lung.  He also seeks 
service connection for residuals of injury to the left hand, a 
bilateral ankle condition, a right elbow condition, a bilateral 
arm condition, a right knee condition, high blood pressure, a 
skin disorder of the feet described as persistent small blisters 
on feet, residuals of injury to the neck and right shoulder, 
headaches and multiple joint pains.

Notably, the Veteran has filed claims, and then other new claims, 
and then filed different theories as to why service connection 
should be granted, which has frustrated the ability of the VA to 
timely and effectively adjudicate all claims. 

As the U.S. Court of Appeals for Veterans Claims (Court) has 
stated:

Advancing different arguments at successive stages of 
the appellate process does not serve the interests of 
the parties or the Court.  Such a practice hinders 
the decision-making process and raises the 
undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

At the outset, the Board must discern the claims on appeal 
according to several alternative service connection theories 
offered by the Veteran over the course of the appeal, creating 
difficulties at the RO in fully addressing the Veteran's appeal 
as the Veteran has not also been always consistent as to why he 
believes a particular problem is related to his military service.  
At the video-conference hearing in October 2007, the Veteran 
provided additional clarification as to his service connection 
theories.

Service connection is in effect for posttraumatic stress disorder 
(PTSD), residuals of malaria, histoplasmosis of lung, 
boils/furuncles of the skin and tinea cruris, all of which are 
related to the Veteran's period of active service with the U.S. 
Marines April 1968 to February 1970.

With regard to this period of active service, the Veteran reports 
injury to an unspecified arm during combat circumstances in 
Vietnam, a twisting injury to an unspecified ankle during 
Infantry Training Regimen (ITR), the onset of persistent and 
recurrent headaches, and having a recurrent blister condition of 
the feet that he claims is common to combat soldiers.

The Veteran has additionally submitted medical articles that he 
believes establishes that his headaches and multiple joint pains 
are due to exposure to herbicides and/or are complications of his 
service-connected malaria and histoplasmosis.  He claims that his 
elevated blood pressure and foot blisters are attributable to 
herbicide exposure.  He has clarified that his claim for 
bilateral arm disability includes peripheral neuropathy due to 
herbicide exposure and/or "PCB" exposure.  He further claims 
that his foot blisters may be proximately due to service-
connected histoplasmosis.  Finally, the Veteran has provided 
pictures of a motor transport accident which he alleges resulted 
in disability.

Notably, a service connection claim includes all theories under 
which service connection may be granted.  Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).

The Veteran also attributes some his claimed disabilities as 
being related to his service with the ARNG.  He claims a left 
hand injury during a summer camp exercise at Fort Hood in 
approximately May 1984, neck and right shoulder injuries during a 
summer camp exercise at Fort Chaffee in May 1986, and an ankle 
injury during summer camp exercises in Little Rock (date of 
incident and side of extremity involved not specified).  He 
claims the onset of multiple joint pains during summer camp in 
1994 caused by use of insecticides manufactured for use in the 
Persian Gulf.  He generally alleges that his high blood pressure 
had its onset while he was an ARNG member.

Disability rating claim

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Histoplasmosis of the lung is to be evaluated under the General 
Rating Formula for Mycotic Lung Disease.  Under this formula, 
asymptomatic healed and inactive mycotic lesions warrant a 
noncompensable evaluation.  38 C.F.R. § 4.97, DC 6834.  A 30 
percent evaluation requires chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 50 percent evaluation is warranted for 
chronic pulmonary mycosis requiring suppressive therapy with no 
more than minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 100 percent evaluation is warranted for 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis.  

Historically, a June 1970 VA Compensation and Pension (C&P) 
examination found that chest X-ray examination demonstrated 
miliary calcinosis throughout both of the Veteran's lung fields 
consistent with histoplasmosis.  No active lung disease was seen.  
Respiratory examination was otherwise unremarkable.

In pertinent part, the post-service medical records include an 
October 2003 radiology report interpreted as showing 
granulomatous change with no active infiltrate.

An August 2005 private clinical record noted the Veteran's report 
of productive cough with difficulty of breathing after eating.  
On examination, the lungs were clear to auscultation.  A chest X-
ray examination was interpreted as showing no acute infiltrate 
with small calcified granuloma in both lungs.  A September 2005 
neurology evaluation noted the Veteran to have a cough.

An August 2006 VA clinical record noted the Veteran's complaints 
of shortness of breath with moderate exercise which worsened 
after eating a big meal.  He also experienced a daily cough 
productive of a small amount of thick mucus in the morning.  A 
pulmonary function test (PFT) demonstrated normal obstructive 
breathing, and mild restrictive breathing.

The remaining evidence of record is absent for any medical 
evidence suggesting that the Veteran manifests chronic, active 
pulmonary mycosis.

Additional evidence includes the Veteran's allegations that the 
service-connected histoplasmosis has resulted in scarring which 
has destroyed non-restorable air sacks.  He describes symptoms of 
coughing in the middle of his chest, in an approximate 6 inch 
circle, which feels raw and filled with mucous.  At times, the 
Veteran can see small drops of mucous blown out of his mouth when 
he coughs.  He has greater breathing difficulty after eating, and 
cannot breath if lying on a couch.  He believes that he has a 
lower oxygen level which has caused other problems.  He also 
argues that his service-connected histoplasmosis is responsible 
for a 42 percent reduction in his overall breathing capacity.

A medical article reports that histoplasmosis results from a 
fungal infection common in places with moderate temperatures and 
moisture.  It is noted that many healthy people infected with 
this fungus are asymptomatic as their bodies fought off the 
disease.  Patients with acute symptomatic pulmonary 
histoplasmosis demonstrate symptoms such as fever, chills, cough 
and chest pain when breathing in.  Patients with chronic 
pulmonary histoplasmosis have additional symptoms of excessive 
sweating and fever, which can resemble symptoms of pulmonary 
tuberculosis and include hemoptysis.  Patients with disseminated 
histoplasmosis manifest fevers, headache, neck stiffness, skin 
lesions and mouth sores.  Other histoplasma syndromes include 
joint pain, skin nodules (lumps) and rashes.  The mainstay of 
therapy for histoplasmosis is anti-fungal therapy.  In cases of 
pulmonary histoplasmosis, treatment can include oral agents such 
as oral itraconazole or ketoconazole.  In disseminated 
histoplasmosis, therapy includes intravenous amphotericin 
followed by long-term suppression with an oral agent such as 
itraconazole.

Applying the criteria to the facts of the case, the Board finds 
that the criteria for a compensable rating for histoplasmosis of 
the lung have not been met for any time during the appeal period.  
In this respect, the credible lay and medical evidence 
demonstrates that the Veteran does not manifest chronic, active 
pulmonary mycosis.

The Veteran has described symptoms such as coughing, restrictive 
breathing and decreased oxygen levels which he attributes to 
active histoplasmosis of the lung.  In support of these 
allegations, the Veteran has submitted a medical treatise article 
regarding active and disseminated histoplasmosis.  The Veteran is 
clearly competent to describe respiratory symptomatology.  
However, the Veteran is not competent to correlate these symptoms 
to his past history of histoplasmosis.  See 38 C.F.R. 
§ 3.159(a)(2).

The medical records associated with the claims folder do not 
include any medical opinion that the Veteran currently manifests 
active or disseminated histoplasmosis of the lung.  Additionally, 
the Veteran has no history of treatment with oral or intravenous 
anti-fungal medications.  Thus, the medical treatise articles 
submitted in support of this claim, if anything, provide evidence 
against the claim failing to show that the Veteran manifests the 
type of symptoms and treatment for active or disseminated 
histoplasmosis of the lung.

More importantly, the Board finds that the radiologist opinions 
in this case indicating that X-ray examinations of the chest show 
no active histoplasmosis lung disease greatly outweigh the 
Veteran's contentions, as they have greater training and 
expertise to speak to the issues at hand.  The opinion is based 
on objective testing. 

Furthermore, the Board acknowledges the PFT findings that the 
Veteran demonstrates mild restrictive breathing.  However, there 
is no medical opinion that such disability has any relationship 
whatsoever to service-connected histoplasmosis, which is not 
shown to be active.  Notably, VA's rating criteria do not 
contemplate restrictive breathing symptomatology as being 
associated with active mycotic lung disease.  See 38 C.F.R. 
§ 4.97, DC 6834.  Therefore, the Board finds no basis to apply 
any criteria pertaining to PFT findings.

Overall, the Board finds that the credible lay and medical 
evidence demonstrates that the Veteran's histoplasmosis of the 
lung has not been manifested by chronic, active pulmonary mycosis 
for any time during the appeal period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-
connected histoplasmosis of the lung has on his ability to work 
and perform the daily activities of living.  The Veteran is 
clearly competent to describe his pulmonary symptoms, but he is 
not competent to attribute all pulmonary abnormalities to 
service-connected mycotic lung disease.  The competent evidence 
demonstrates that the Veteran does not manifest active mycotic 
lung disease, and these findings are squarely addressed in the 
schedular criteria.  Higher schedular ratings are available based 
upon active lung disease symptomatology.  As the schedular rating 
reasonably addresses the Veteran's level of disability, there is 
no basis for extraschedular consideration of this claim.

Service connection claims

Service connection may be established for a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease, 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis and cardiovascular-
renal disease (including hypertension), may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam (Vietnam) during the specific time period 
will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  Specifically, this includes 2,4-
D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6).

Orthopedic disabilities, multiple joint pains, chronic peripheral 
neuropathy, and hypertension are not among the diseases subject 
to presumptive service connection under 38 U.S.C.A. § 1116.  It 
is not alleged, or shown, that the Veteran has ever manifested 
acute and subacute peripheral neuropathy.  See 38 C.F.R. 
§ 3.309(e), Note 2 (defining acute and subacute peripheral 
neuropathy as a transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices in 
which it was determined that a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not be 
extended beyond specific disorders, based upon extensive 
scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 
20,2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

The Veteran claims an undiagnosed illness related to weapons used 
in the Persian Gulf War.  The Veteran did not serve in the 
Persian Gulf War.  As he does not have the requisite service, the 
presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 do not apply.  See Pratt v. Nicholson, 20 Vet. App. 252 
(2006).

Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000).  The term "veteran" means a person who served in 
the active military, naval, or air service and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full-
time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. 
§ 101(21).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty or a period of INACDUTRA during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a) and (d).

With respect members of the ARNG, ACDUTRA means full-time duty 
under section 316, 502, 503, 505 of title 32, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  
INACDUTRA includes duty (other than full-time duty) performed by 
a member of the National Guard of any State, under 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505, or the prior corresponding 
provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) 
who, when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA; and (2) who is 
disabled or dies from an injury or covered disease incurred while 
proceeding directly to or returning directly from such ACDUTRA or 
INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, 
as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.

A service department finding that an injury occurred in the line 
of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by the 
VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 
20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not 
apply when a claimant, veteran or otherwise, has not been 
examined contemporaneous to entering a period of ACDUTRA.  Smith 
v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption 
pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the 
presumption of aggravation under 38 U.S.C.A. § 1153 do not apply 
to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 
22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of 
ACDUTRA, there must be some evidence that the appellant became 
disabled as a result of a disease or injury incurred or 
aggravated in the line of duty during the period of ACDUTRA.  
Smith, 24 Vet. App. at 47.  In the absence of such evidence, the 
period of ACDUTRA would not qualify as "active military, naval, 
or air service," and the appellant would not qualify as a 
"veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting 
condition during ACDUTRA, the claimant must provide direct 
evidence both that a worsening of the condition occurred during 
the period of ACDUTRA and that the worsening was caused by the 
period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals for 
Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  Under the revised 
section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or 
injury.  The rating activity will determine the 
baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any 
increase in severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The Board finds no prejudice to the Veteran in evaluating the 
aspect of the claim involving secondary service connection under 
either the old or new criteria, which came in effect in October 
2006 to address the Allen decision.  The Board has reviewed this 
case under both Allen and the old and new criteria.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. 
§ 1154(b), however, can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The 
provisions of 38 U.S.C.A. § 1154(b) do not establish service 
connection for a combat veteran; it aids him or her by relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony in the form of opinions or inferences is 
permissible if (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

The Veteran had active service with the U.S. Marines from April 
1968 to February 1970, to include a tour of duty in the Republic 
of Vietnam during the Vietnam War.  With regard to this period of 
service, the Veteran reports injury to an unspecified arm during 
a rocket attack in Vietnam wherein another troop fell onto him 
while in a bunker and cut his arm with a rifle.  He also refers 
to a twisting injury to an unspecified ankle during ITR.  The 
Veteran reports first noticing a boil on the back of his neck at 
graduation which did not become full blown until he got to ITR, 
wherein the boils appeared on the back of his neck, arms, legs, 
and stomach.  He further alleges the onset of persistent and 
recurrent headaches since service.

The Board first addresses the Veteran's claim that he currently 
manifests a recurrent blister condition of the feet since his 
service in the Republic of Vietnam.  Notably, the Veteran is 
service-connected for dermatophytosis involving the groin, 
diagnosed as tinea cruris.  A dermatophytosis is a fungal 
infection.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28TH 
ed, p. 450 (1994).  Tinea cruris is dermatophytosis involving the 
groin.  DORLAND'S, p. 1713.

In January 2010, a VA C&P examiner found that the Veteran 
manifested a fungal infection of the feet, otherwise known as 
tinea pedis.  DORLAND'S, p. 1714.  The VA examiner noted that it 
is well known that fungal infections occurred in tropical areas 
and usually started in the feet.  The VA examiner then provided 
opinion that it is least as likely as not that the Veteran 
manifested a chronic fungal infection of the feet associated with 
his tropical environment service.  There is no competent medical 
opinion to the contrary.  Therefore, the Board finds that service 
connection for a fungal infection of the feet is warranted.  See 
generally 38 C.F.R. § 4.118, DC 7813 (evaluating dermatophytosis, 
wherever present, as a single disease entity).

The Board next addresses the Veteran's claim of a chronic 
headache disorder since active service.  The Veteran did report 
headaches during his period of active service following an 
adverse reaction to bubonic plague and cholera injections.  
Postservice, an October 1974 statement from Dr. A.A.C. indicated 
that the Veteran was experiencing persistent and recurrent 
headaches.  

In January 2010, a VA examiner provided opinion that, based upon 
review of the claims folder, it is "certainly possible" that 
the etiology of the Veteran's headache was related to his period 
of active service.

The VA examiner's use of the phrase "certainly possible" falls 
well short of the level of confidence of opinion to warrant a 
grant of service connection for headaches when considered by 
itself.  See 38 C.F.R. § 3.102.  See generally Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating 
probability in terms of "may or may not" was speculative).  
Simply stated, no one would ever suggest that it is "certainly 
impossible" that this disability is related to service, 
therefore, saying it is "certainly possible" states almost 
nothing. 

However, the Veteran has reported persistent and recurrent 
symptoms of his current headache disorder since service.  Given 
the documented reports of chronic headaches in service and soon 
thereafter, the VA examiner's opinion providing some mild support 
for the claim, and the evidentiary value that may be assigned to 
lay statements according to Barr and Jandreau, the Board resolves 
reasonable doubt in favor of the Veteran and grants the headache 
disorder claim.  38 U.S.C.A. § 5107(b).

However, with regard to the remaining claims, the Board finds 
that the service connection criteria have not been met.

The Veteran's service treatment records (STRs) show that, in 
September 1969, he experienced an adverse reaction to bubonic 
plague and cholera injections manifested by headache, malaise, 
fever and fatigue.  The Veteran was hospitalized for 32 days with 
discharge diagnoses of fever of undetermined origin (FUO) and 
falciparum malaria.  Thereafter, the Veteran reported continued 
symptoms of weakness, slight headaches and nerves.  The examiner 
offered a diagnosis of malaria with anemia.

The Veteran's February 1970 separation examination did not 
reflect any complaint of injury to the arms or ankles or any 
chronic symptoms relating thereto.  The Veteran was noted to have 
serum sickness and malaria in 1969.  Physical examination 
reflected normal clinical evaluations of the skin, the upper 
extremities, the lower extremities, the spine, the neurologic 
system and the vascular system.  The Veteran had a blood pressure 
reading of 104/60.

Overall, the Veteran's STRs provide evidence against the claims, 
failing to show lay or medical evidence of injury to the arms or 
ankles as claimed following detailed examinations for other 
problems.  Furthermore, there is no lay or medical evidence of 
chronic disability involving the left hand, the ankles, the right 
elbow, both arms, the right knee, the neck and right shoulder and 
multiple joint pains.  There were no signs of hypertension during 
this period of service.  See, e.g., 38 C.F.R. § 4.104, DC 7101, 
NOTE 1 (hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days; the term hypertension means that diastolic blood 
pressure is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.)  

The Veteran filed a claim of service connection for serum 
sickness in April 1970.  On his initial VA C&P examination in 
June 1970, the Veteran reported that his malaria attack during 
service had cleared with no recurrence or symptoms.  He did 
recall that, on one occasion, he became a little nauseated.  He 
took a little Quinine, but had no chills or other symptomatology.  
On examination, the examiner found no evidence of serious 
diseases or injuries, or marked scarring.  The upper extremities, 
the lower extremities and the spine showed normal range of 
motion.  Reflexes were normal and equal physiologically.  Blood 
pressure readings were 120/80, 126/82 and 124/86.  The examiner 
was of the impression that the Veteran had no residuals of his 
serum sickness and/or malaria.

Overall, the initial June 1970 C&P examination report provides 
highly probative evidence against the claims, failing to show lay 
or medical evidence of disability involving the left hand, the 
ankles, the right elbow, both arms, the right knee, the neck and 
right shoulder, multiple joint pains and hypertension.  In this 
regard, even if the Board assumes the Veteran injured these 
joints during service, the June 1970 VA examination clearly 
provides evidence against a finding that he had chronic problems 
associated with these injuries. 

Notably, the record failed to demonstrate the manifestation of 
acute or subacute peripheral neuropathy, hypertension and/or 
arthritis within the first postservice year.  As such, 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 or 38 C.F.R. 
§ 3.309.

The Veteran served with the Arkansas ARNG from December 1974 to 
May 1996.  For this service, the Veteran claims a left hand 
injury during a summer camp exercise at Fort Hood in 
approximately March/May 1984 during war game exercises.  He 
describes being tasked with building a tank barrier with 
telephone poles when a pole dropped and locked his hand and arm 
in place.  The Veteran described his hand as being crushed.  He 
was sent to the hospital where an X-ray examination showed that 
the hand was broke.  However, he stated that a second X-ray 
examination was negative.  The Veteran reports private treatment 
with Dr. S. for the left hand disorder, but that such records are 
unavailable.  He claims current residuals of arthritis of the 
left hand.

The Veteran also reports neck and right shoulder injuries during 
a summer camp exercise at Fort Chaffee in May 1986, wherein he 
was a passenger in a truck that slid off a bridge.  He was 
treated at a base medical center for back and neck pain.  At that 
time, the Veteran's arm bleeding had stopped.  He claims that the 
accident caused hemangioma and bulging disc.  The Veteran has 
submitted photographs of the alleged motor vehicle accident.

The Veteran next reports a right ankle injury which occurred at 
Camp Robinson, Little Rock, Arkansas in 1995 wherein he stepped 
off a truck and fell into a small hole.  This was evaluated by a 
medic.  This was a reinjury to the same ankle injured during ITR.

The Veteran also describes injury to the left hand and arm during 
a falling injury during physical training (PT), which required a 
sick call visit.

The Veteran further claims the onset of multiple joint pains, 
which began in the right shoulder and migrated to his other 
joints, during summer camp in 1994.  He attributed these symptoms 
to the use of insecticides manufactured for use in the Persian 
Gulf.

Finally, the Veteran generally alleges that his high blood 
pressure had its onset while he was an ARNG member.

On his January 1975 ARNG enlistment examination, the Veteran 
reported a history of recurrent headaches probably caused by 
malaria.  He further reported eye trouble related to wearing 
glasses.  Otherwise, the Veteran specifically denied a history of 
swollen or painful joints, arthritis, rheumatism, bursitis, 
lameness, painful or "trick" shoulder or elbow, "[t]rick" or 
locked knee, or neuritis.  The Veteran also denied having any 
injury or illness other than those noted.  Physical examination 
reflected normal clinical evaluations of the upper extremities, 
the lower extremities, the spine, the vascular system and the 
neurologic system.  The Veteran had a blood pressure reading of 
120/80.

Overall, the Veteran's January 1975 ARNG enlistment examination 
provides strong evidence against the remaining claims failing to 
show that chronic disability involving the left hand, the ankles, 
the right elbow, both arms, the right knee condition, high blood 
pressure, the neck, the right shoulder and multiple joint pains 
was present during the period of active service from April 1968 
to February 1970.  In this regard, it is important for the 
Veteran to understand that his own prior statements provide 
highly probative evidence against his own claims at this time. 

The Veteran underwent periodic ARNG examinations in September 
1978, November 1982, January 1987, February 1991 and August 1994.  
The Veteran reported headaches symptoms but otherwise reported 
himself to be in good health and not taking medications.  He 
specifically denied a history of swollen or painful joints, skin 
diseases, arthritis, rheumatism, bursitis, lameness, painful or 
"trick" shoulder or elbow, "[t]rick" or locked knee, or 
neuritis.  The Veteran also denied having any injury or illness 
other than those noted.  Physical examinations reflected normal 
clinical evaluations of the upper extremities, the lower 
extremities, the spine, the vascular system and the neurologic 
system.  The Veteran had blood pressure readings of 140/80, 
134/80, 132/86, 130/86 and 120/78.

Overall, the Veteran's ARNG examinations dated September 1978, 
November 1982, January 1987, February 1991 and August 1994 
provide strong evidence against the remaining claims failing to 
show that chronic disability involving the left hand, the ankles, 
the right elbow, both arms, the right knee, high blood pressure, 
the neck, the right shoulder and multiple joint pains had been 
caused and/or aggravated by an event during ACDUTRA or INACDUTRA 
service.

The Veteran's private medical records show elevated blood 
pressure readings beginning in 1986.

A September 2005 neurology evaluation included the Veteran's 
report of limb pain and numbness which began 20 years prior.  The 
Veteran had first noticed this numbness when using a hammer, and 
could not hold a razor the next day.  The Veteran's right hand 
had first been affected with numbness in the left hand and both 
legs developing over the last 10 years.  

The examiner diagnosed paresthesias, pain in limb, questionable 
(?) idiopathic peripheral neuropathy not otherwise specified 
(NOS) and questionable carpal tunnel syndrome.  The examiner 
noted that the Veteran's feet symptoms were suggestive of 
neuropathy, but it was suspected that focal entrapment syndromes 
were to blame for most of the symptoms.

An X-ray examination of the Veteran's left hand in May 2006 was 
interpreted as showing mild degenerative skeletal change with 
subcortical cysts in the head of the 3rd metacarpal bone, but no 
appreciable fracture, dislocation or other acute osseous 
abnormality.  An X-ray examination of the right hand demonstrated 
early degenerative changes with no fracture or dislocation.  An 
X-ray examination of the cervical spine was interpreted as 
showing nonfused ossification center versus old trauma of the 
anterior aspect of the C6 vertebral body.  An X-ray examination 
of the shoulders demonstrated mild degenerative arthritis of the 
acromioclavicular joints bilaterally.

A magnetic resonance imaging (MRI) scan of the neck in October 
2006 demonstrated posterior osteophyte and right lateral disc 
bulge at C4-C5 causing narrowing of the right foramen and mild 
indentation on anterior aspect of thecal sac, diffuse disc bulge 
at C5-C6 causing mild narrowing bilateral neural foramen and mild 
narrowing of the AP diameter of the spinal canal.

An August 2007 statement from Dr. A.T. opined that the Veteran 
demonstrated degenerative skeletal changes with subcortical cysts 
in the head of the 3rd metacarpal.  As this was such an isolated 
site, the examiner indicated that it was at least as likely as 
not caused by trauma.  After reviewing all of the records, this 
examiner found that it was at least as likely as not caused by 
the telephone pole that fell on his hand while at annual training 
at Fort Hood.

A further review of the record includes the Veteran's report of 
in service duties which included exposure to the burning of 
herbicide storage drums, manual siphoning of gasoline and 
exposure to gasoline fumes while working on engines.  He argues 
that his service-connected histoplasmosis entered his blood 
stream during oxygen and carbon dioxide transfer which settled 
into his joints and caused arthritis.  The Veteran has also 
provided photographs which include a motor transport vehicle 
accident.

The Veteran has submitted multiple treatise articles in support 
of his claims.  One article identifies malarial attacks as 
involving symptoms of headache, muscular pain, nausea and fever.  
Another article summarizes a multitude of "Reported Agent Orange 
Symptoms and Effects" such as elevated blood pressure, anemia, 
headaches, chloracne, rash, and increased skin sensitivity to the 
heat and sun.  Another article posits that peripheral neuropathy 
has been adopted as a standard symptom of PCB poisoning.  

A July 2004 statement from the Veteran's spouse since June 1972 
recalled the Veteran's two-week VA hospitalization after his 
discharge from service to treat severe headaches.  She recalled 
the Veteran returning home from summer camp with his arm in a 
sling, and his hand looking black as tar, mashed flat and 
swollen.  It was recalled that the Veteran saw a local physician, 
who indicated that surgery would have been performed if it had 
sought earlier treatment.  The Veteran began having migratory 
joint pain in approximately 1991 to 1992.  She had also witnessed 
skin sores.

A July 2004 statement from the Veteran's sister recalled that the 
Veteran manifested recurrent sores of the body as well as severe 
headaches following his return from Vietnam.

A July 2004 statement from a former co-squad leader of the 
Arkansas ARNG recalled that the Veteran experienced headaches 
during summer camp.  At a summer camp in Little Rock, the Veteran 
had twisted his ankle while getting out of the back of a truck, 
where a medic looked at it on sight.  The Veteran had also fallen 
down on his hands and left arm during a PT run, which required a 
sick bay visitation.  During war games at Fort Hood, the Veteran 
had crushed his hand between two poles and sent to the hospital.  
The first X-ray was interpreted as showing a break while the 
second X-ray was negative.  The Veteran had his arm in a sling 
for the remainder of the summer.  His hand looked black, swollen 
and wide while his finger was bowed.  The Veteran reported seeing 
a private physician, who told him that surgery would have been 
performed if he had been treated earlier.  This individual also 
experienced pain in his shoulder at about the same time as the 
Veteran, which he attributed to surplus military bug spray.

A July 2004 statement from the Veteran's acquaintance of 
"several years" reported awareness of the Veteran's complaints 
of migratory joint pain which he thought had a viral etiology.  
This individual had also witnessed skin sores.

Another July 2004 statement of the Veteran's co-worker, who had 
worked with the Veteran for "several years," recalled 
witnessing the Veteran returning from summer camp with his arm in 
a sling.  This individual described the Veteran's hand as being 
black, swollen and looking like it had been mashed flat.  It was 
recalled that the Veteran saw a local physician, who indicated 
that surgery would have been performed if it had sought earlier 
treatment.

Two separate statements from Dr. S. dated December 2004 indicated 
treating the Veteran that same day with multiple somatic 
complaints that had been with him for a prolonged period of time.  
The Veteran's symptoms were best described as peripheral neuritis 
including bilateral tardy ulnar nerve palsies in the cubital 
tunnel, left greater than right, along with pain in his right 
shoulder down to his left elbow and pain centered around his 
right knee that radiated proximal and distal.  The pain was 
superficial over his patella and the Veteran apparently had some 
irritable somatic nerves in the skin, particularly over his 
superior patella with marked tenderness.  It was noted that the 
Veteran had apparently suffered from serum sickness and malaria 
while in Vietnam, had been diagnosed with histoplasmosis, and now 
had symptoms of peripheral neuritis in both arms and the right 
leg.  Dr. S. indicated that he was not knowledgeable with Agent 
Orange syndromes.

An October 2005 statement from Dr. S. indicated that the Veteran 
had peripheral neuritis for which no cause other than Agent 
Orange exposure had been identified.

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran's allegations of injury followed by recurrent or 
persistent symptoms of disability pertaining to the left hand, 
both ankles, the right elbow, both arms, the right knee, the neck 
and right shoulder and multiple joint pains, while competent, are 
not credible.  

During his period of active service from April 1968 to February 
1970, the Veteran alleges injury and chronic disability involving 
one of his arms (unspecified) and presumably his right ankle.  
Even assuming that these injuries occurred as claimed, the record 
does not reflect that any chronic disability was present during 
service or many decades thereafter, as demonstrated by the 
competent opinion of military examiners in February 1970, January 
1975, September 1978, November 1982, January 1987, February 1991 
and August 1994 who found no chronic disability of these bodily 
systems upon physical examination.  

Overall, these competent examiner findings provide strong 
evidence against these claims and undermine the lay allegations 
that chronic disabilities of the arms and ankles had been present 
since separation from active service.  With respect to the 
unspecified arm injury allegedly occurring during combat, the 
relaxed evidentiary provisions of 38 U.S.C.A. § 1154(b) provide 
no benefit to the Veteran as there is no showing of chronic 
disability or a link from a current disability to the alleged 
combat event.  Libertine, 9 Vet. App. 522-23.

The Veteran claims injury to the left hand during a period of 
ACDUTRA in March 1984.  He argues that he broke his hand and 
required treatment.  However, the record discloses no medical 
records for this alleged event nor a line of duty determination 
indicating that an injury occurred.  

Even if the Board assumes that the Veteran did not report this 
event/injury, the record does not reflect the existence of a 
chronic disability of the left hand in 1984 or for many years 
later, as demonstrated by the competent opinion of military 
examiners in January 1987, February 1991 and August 1994 who 
found no chronic disability of the left hand upon physical 
examination.  

Overall, these competent examiner findings provide strong 
evidence against the left hand disability claim which undermine 
the lay allegations that chronic disability of the left hand 
since an ACDUTRA injury in March 1984.

The Veteran claims residuals of injury to the neck and right 
shoulder which occurred during a period of ACDUTRA in May 1986.  
However, the record discloses no medical records for this alleged 
event or a line of duty determination indicating that an injury 
occurred.  The record does not reflect that the existence of a 
chronic disability of the neck and/or right shoulder in 1986 or 
for many years later, as demonstrated by the competent opinion of 
military examiners in January 1987, February 1991 and August 1994 
who found no chronic disability of the neck and right shoulder 
upon physical examination.  

Overall, these competent examiner findings provide strong 
evidence against the neck and right shoulder disability claims 
which undermine the lay allegations that chronic disability of 
the neck and right shoulder since an ACDUTRA injury in May 1986.

The Veteran next alleges residuals of a right ankle injury which 
occurred in 1995 at Camp Robinson.  Again, the record discloses 
no medical records for this alleged event or a line of duty 
determination indicating that an injury occurred.  

The Veteran's current assertions are also inconsistent with his 
own statements made to military examiners.  As indicated above, 
the Veteran alleges injury and chronic disability involving one 
of his arms (unspecified) and presumably his right ankle during 
his period active duty service.  The Veteran specifically did not 
report such injuries, and specifically denied symptomatic arms 
and ankles, in his Reports of Medical Examination dated January 
1975, November 1982, January 1987, February 1991 and August 1994.  
It is important for the Veteran to understand that such facts 
provide factual evidence against the Veteran credibility 
regarding all claims, not simply the claims cited above.  

Simply stated, the Board finds that the Veteran, based on his 
conflicting statements, is not a credible historian.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)."  Such a finding undermines all his claims with the 
Board.  

The Veteran alleges injury to the left hand during a period of 
ACDUTRA in March 1984 and residuals of injury to the neck and 
right shoulder during ACDUTRA in May 1986.  However, the Veteran 
specifically did not report any such injuries, and specifically 
denied symptomatic left hand, in his Reports of Medical 
Examination dated January 1987, February 1991 and August 1994.

Overall, the Board assigns greater probative value and 
reliability to the Veteran's report of symptoms at the time of 
his military examinations as they were made while the events were 
fresh in his memory.  As these reports were generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness, they are akin to a statement of diagnosis or treatment 
and are therefore of increased probative value, reflecting the 
Veteran's then state of physical fitness.  See LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  See generally Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).

Overall, the Veteran reports injuries of the left hand, ankles, 
right elbow, both arms, right knee, and the neck and right 
shoulder which either occurred during active service or ACDUTRA.  
The Board finds that it is unlikely that so many injuries would 
have gone unrecorded and that medical records would show no 
aspects of disability until many decades after the alleged events 
occurred.  Thus, the credibility of the Veteran's assertions is 
significantly lessened as they are also inconsistent with the 
entire evidentiary record.

The Board further notes that the Veteran has also alleged 
incurring a shrapnel wound at the small of his back just above 
the belt line.  A review of medical records spanning many decades 
fails to reflect any evidence of a shrapnel wound to the small of 
his back, further undermining the overall reliability of the 
Veteran's assertions.

The Board acknowledges the lay witness statements in this case.  
The Veteran's spouse and a co-worker recall the Veteran returning 
home from summer camp with his arm in a sling, and his hand 
looking black as tar, mashed flat and swollen.  His Arkansas ARNG 
service mate recalls that the Veteran had twisted an ankle, 
injured his left arm, and crushed his left hand, and had to wear 
a sling.

However, these statements were made many years after the alleged 
events occurred and are subject to the vagaries of memory due to 
the passage of time.  They conflict with the Veteran's own 
statements made to military examiners denying any such injuries 
or symptoms on multiple military examinations more 
contemporaneous in time to the alleged events.  These statements 
are also not consistent with the overall evidentiary record.  As 
such, the Board finds that these statements lack credibility as 
to the alleged injuries incurred by the Veteran during his ARNG 
service.

Similarly, the Board acknowledges that the Veteran produced a 
picture of a motor transport accident.  However, the picture 
itself does not prove that the Veteran was actually involved in 
this incident, and the Veteran's credibility has been impeached 
to the extent that his allegations of being involved in this 
accident are entitled to little probative value.  

Even presuming that the Veteran was involved in this accident, 
the Veteran has not produced any competent medical evidence 
linking a current disability to this event and the Board must 
finds significant evidence against such a connection, even if the 
Board assumes the accident occurred. 

The record also contains a statement from Dr. S. who opined in 
December 2004 that the Veteran's radiographic findings of the 
left hand are consistent with a prior history of trauma and was 
at least as likely as not related to the alleged telephone pole 
trauma during ACDUTRA.  Unfortunately, the Board finds that the 
Veteran's allegations of injuring his left hand during ACDUTRA as 
claimed are not credible.  The issue of left hand trauma could 
have easily occurred at some other point in time.  For example, a 
September 2005 neurology consultation included the Veteran's 
report of the onset of limb problems when using a hammer in 
approximately the 1980's.  The Board finds that this opinion 
holds no probative value as the basis for the opinion, an alleged 
left hand trauma occurring during ACDUTRA, has been rejected as 
factually untrue.  Reonal, 5 Vet. App. at 461.

The Board also acknowledges the statement from Dr. S. who stated 
that the Veteran had peripheral neuritis for which no cause other 
than Agent Orange had been identified.  Notably, Dr. S. 
previously admitted to having no competence in diagnosing Agent 
Orange syndromes.  As this physician does not have the requisite 
knowledge to evaluate residuals of herbicides, the ambiguous 
statement from Dr. S. holds no probative value in this case.

Finally, the Board acknowledges the beliefs of the Veteran and 
his friend that his various diseases and disabilities are related 
to active service, ACDUTRA and/or INADUTRA.  While the Veteran 
and his witnesses are clearly competent to describe information 
within their personal observations and knowledge, their 
assertions of PCB poisoning and/or some type of viral disease 
process are unsupported and unsupportable by the evidence of 
record.  The medical treatise articles do not provide a level of 
specificity to lend any probative value to this case.  See 
generally Sacks v. West, 11 Vet. App. 314 (1998) (a generic 
medical treatise evidence that does not specifically opine to the 
particular facts of the appellant's case holds little probative 
value).  Cf. Hensley v. West, 212 F 3d. 1255, 1265 (Fed. Cir. 
2000) (in appropriate cases, a veteran who presents a competent 
medical diagnosis of a current disability may establish the 
necessary nexus by the submission of treatise information which 
does not require the services of medical personnel to show how 
the treatise applies to the case).

Overall, the Board has also considered the lay statements 
asserting a nexus between alleged injuries and exposures during 
active duty, ACDUTRA and/or INACDUTRA as well as aggravation by 
service-connected disability.  As indicated above, the Veteran's 
allegations of injuries followed by recurrent symptoms of 
disability are inconsistent, unreliable and not credible.  The 
Board finds greater probative value in the determination of the 
many military examiners that the Veteran did not manifest any 
chronic disabilities on his military examinations as they possess 
greater expertise and training to speak to the issues at hand.  
There is simply no competent medical opinion attributing any of 
the current disabilities being claimed as being caused and/or 
aggravated by service-connected disability.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims of service 
connection for residuals of injury to the left hand (claimed as 
due to injury while on ACDUTRA in March 1984), bilateral ankle 
condition (claimed as due to injury during active service and 
additional injury while on ACDUTRA), a right elbow condition, a 
bilateral arm condition (claimed as a combat injury during active 
service and/or as peripheral neuropathy due to exposure to 
herbicides and/or PCB poisoning), a right knee condition, high 
blood pressure (claimed as due to herbicide exposure and/or as 
secondary to service-connected histoplasmosis), residuals of 
injury to the neck and right shoulder (claimed as occurring 
during a period of ACDUTRA in approximately May 1986), and 
multiple joint pains (claimed as due to an undiagnosed illness, 
exposure to pesticides manufactured for use in the Persian Gulf 
War and/or as secondary residuals of service-connected malaria 
and histoplasmosis).  There is no reasonable doubt of material 
fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As 
such, these appeals are denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the histoplasmosis claim, the Veteran is 
challenging the initial evaluation assigned following a grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

With respect to the remaining claims, the Veteran seeks to 
service connect multiple disabilities.  For a service connection 
claim, proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
addition, the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A June 2004 pre-adjudicatory RO notice advised the Veteran of the 
types of evidence and information deemed necessary to 
substantiate his claim as well as the relative duties upon 
himself and VA in developing his claims.  He was advised of 
alternate forms of evidence to substantiate his claim.  

A pre-adjudicatory RO notice in August 2004 advised the Veteran 
of the attempts to obtain his STRs, and advised the Veteran to 
submit any evidence in his possession that pertained to his 
claims.

A pre-adjudicatory RO notice in December 2004 advised the Veteran 
of the criteria for establishing service connection based upon 
exposure to herbicides.

Overall, the Board finds that the Veteran was provided 
substantially content and timing compliant VCAA notice on his 
service connection claims.  As the claims remain denied, there is 
no prejudicial error in failing to notify the Veteran of the 
downstream issues involving establishing an initial disability 
rating and effective date of award as these issues are not 
implicated.

In any event, the Veteran has received numerous RO notices 
regarding its efforts to locate his STRs, and requested the 
Veteran for specific information to assist in its search.  The 
Veteran has submitted numerous statements raising multiple 
theories of service connection, and submitted medical treatise 
information and lay affidavits in an effort to substantiate his 
claims.  Overall, the Veteran is shown to have had a meaningful 
opportunity to participate in the development of his claims and 
has been provided substantially compliant VCAA notice on the 
dispositive issues on appeal.  Thus, the Board finds that no 
prejudicial error accrues to the Veteran in proceeding to 
adjudicate the claims at this time.  See Shinseki v. Sander, S. 
Ct. 1696 (April 21, 2009)

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
made direct requests to the ARNG, Fort Chafee and Camp Robinson 
to investigate alternate custodians of information.  Notably, 
Fort Chafee and Camp Robinson have no additional records.  
Notably, the RO received an extensive amount of documentation 
from the ARNG. 

Furthermore, the RO has obtained the Veteran's private and VA 
clinical records.  There are no outstanding requests to obtain 
any private medical records for which the Veteran has identified 
and authorized VA to obtain on his behalf.  There is also no 
showing that any records exist with the Social Security 
Administration which would be relevant to the issues on appeal.

With respect to the histoplasmosis claim, the Veteran was not 
afforded VA C&P examination.  However, the competent evidence of 
record demonstrates that the Veteran does not manifest chronic 
pulmonary mycosis.  As such, it would be futile to obtain VA 
examination on this claim as there is sufficient information to 
decide the claim.

With respect to the service connection claims, the Veteran has 
alleged the onset of unspecified arm and ankle injuries during 
his period of active service.  The Board has determined that the 
credible lay and medical evidence establishes that recurrent or 
persistent symptoms of disability have not been present since 
this period of service, and that there is no competent evidence 
that a current disability results from any event during service.  
As such, VA examination is not warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the ARNG service, VA normally has a duty to 
obtain medical examination or opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  In this case, 
the Veteran is asserting disability related to several periods of 
ACDUTRA.  Thus, the standard of review comes under 38 U.S.C.A. 
§ 101(24).  The Board has specifically found that the Veteran's 
allegations of injury and continuity of symptomatology is not 
credible.  Quite simply, the Veteran has not met his burden of 
establishing that any disease or disability was either incurred 
or worsened during a period of ACDUTRA which was caused by a 
particular period of ACDUTRA.  Based upon the Board's factual 
findings, there is sufficient lay and medical evidence of record 
to decide this case.  The records of this case provide 
overwhelming evidence against the Veteran's central claims, 
including prior statements from the Veteran himself. 

Overall, the Board finds that the evidence of record is 
sufficient to decide all of the claims on appeal, and that there 
is no reasonable possibility that any further assistance would 
aid in substantiating any of these claims.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an initial compensable evaluation for 
histoplasmosis of lung is denied.

The claim of entitlement to service connection for residuals of 
injury to the left hand (claimed as due to injury while on 
ACDUTRA in March 1984) is denied.

The claim of entitlement to service connection for bilateral 
ankle condition (claimed as due to injury during active service 
and additional injury while on ACDUTRA) is denied.

The claim of entitlement to service connection for right elbow 
condition is denied.

The claim of entitlement to service connection for bilateral arm 
condition (claimed as a combat injury during active service 
and/or as peripheral neuropathy due to exposure to herbicides 
and/or PCB poisoning) is denied.

The claim of entitlement to service connection for right knee 
condition is denied.

The claim of entitlement to service connection for high blood 
pressure (claimed as due to herbicide exposure and/or as 
secondary to service-connected histoplasmosis) is denied.

The claim of entitlement to service connection for a skin 
disorder of the feet is granted.

The claim of entitlement to service connection for residuals of 
injury to the neck and right shoulder (claimed as occurring 
during a period of ACDUTRA in approximately May 1986) is denied.

The claim of entitlement to service connection for headaches is 
granted.

The claim of entitlement to service connection for multiple joint 
pains (claimed as due to an undiagnosed illness, exposure to 
pesticides manufactured for use in the Persian Gulf War and/or as 
secondary residuals of service-connected malaria and 
histoplasmosis) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


